Citation Nr: 1421540	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  13-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder, to include as secondary to residuals of bilateral total knee arthroplasty.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1971.  This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated in September 2008, denied the issue of entitlement to service connection for a low back disorder.  The Veteran was notified of this decision but did not appeal.

2.  Evidence added to the record subsequent to the 2008 unappealed rating decision, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the 2008 decision, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's service-connected knee disabilities aggravate his current low back disorder.



CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2013).

2.  A low back disorder is secondary to the Veteran's service-connected right and left knee disabilities.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

A rating decision dated in September 2008, denied the issue of entitlement to service connection for a low back disorder.  The Veteran was notified of this decision but did not appeal.  Accordingly, that decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).

The rating decision in September 2008 denied service connection for a low back disorder on the basis that there was no objective medical evidence or statements that linked or showed that his low back disorder was secondary to his service-connected right and left knee disorders.  The evidence received since the September 2008 

rating decision includes a private medical opinion that the Veteran's low back disorder is aggravated by his service-connected bilateral knee disorders.  This evidence is both new and material and therefore, the claim is reopened.

Service Connection for a Low Back Disorder

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Service connection is currently in effect for residuals of bilateral total knee arthroplasty, left secondary to degenerative joint disease and right due to lateral meniscectomy.  The Veteran is seeking service connection for a low back disorder, which he contends is secondary to his service-connected right and left knee disabilities.

The Veteran's service treatment records are negative for evidence of complaints or treatment for a back disorder or injury in military service.  A June 1968 treatment record reported the Veteran slipped while climbing a ladder which resulted in a torn right lateral meniscus and an operation on the Veteran's right knee.

The Veteran received private treatment from the University of Utah Clinic from May 2000 to May 2010 for knee and back pain.  In a May 2000 treatment note, the physician gave an impression of grade 1 spondylolisthesis of L5-S1, secondary to 

bilateral pars defects at L4, degenerative disc disease at L5-S1, and mild neural foraminal encroachment bilaterally at L5-S1.  A January 2003 treatment note reported the Veteran had abnormal stance, did not fully extend either knee, walked with a shortened gait, and favored his right knee.  The Veteran reported a history of back pain in February 2003, and testing revealed grade 1 anterolisthesis of L5- S1 with an annular tear and disc herniation, bilateral L5 pars defects with facet osteoarthritis and hypertrophy, and mild degenerative disc disease and facet osteoarthritis at L3-4 and L4-5.  A July 2006 report stated that degenerative changes to the thoracic spine were seen on x-ray.

A November 2006 treatment record from Central Utah Clinic noted severe spondylolisthesis with bilateral foraminal stenosis and diagnosed mechanical back pain with left lumbar radiculopathy and spondylolisthesis.  A related treatment note also provided an impression of mild degenerative disc disease.  

In a May 2008 VA treatment note, the Veteran reported infrequent radiating back pain.  Testing revealed severe disc dissection, loss of disc space height with bilateral pars defects, grade I anterolisthesis of L5 on S1, mild bilateral facet arthropathy, hypertrophic changes related to pars inter-articularis defect, and moderate bilateral neural foraminal stenosis.  In October 2008, a VA physician did "not feel able to make the determination that back problems are secondary to long term back disease."

The Veteran's Social Security Administration (SSA) records determined that the Veteran could no longer walk extensively, kneel, or bend due to his injuries.  In March 2010, SSA granted the Veteran disability benefits for a primary diagnosis of "s/p knee replacements," and secondary diagnosis of mild degenerative disc disease of the lumbar spine.  

In an August 2010 VA treatment note, the Veteran reported chronic lower back pain that radiated down the left leg and an impression of multilevel degenerative disc disease, greatest at L5-S1, resulted in moderate bilateral foramina narrowing.  In September 2010, the Veteran reported a lifting injury at work that occurred about 20 

years prior and stated his back had never been the same since.  The VA physician gave an impression of L5-S1 spondylolisthesis with left L5 radiculopathy and was unable to tell the Veteran if his back pain was related to an injury sustained 20 years prior.

In a November 2010 private treatment record, the Veteran reported a history of low back pain for about 25 years that worsened with radicular-type pain over the past six years.  Dr. B.N. gave an impression of spondylotic spondylolisthesis, L5-S1, with biforaminal stenosis.  Dr. B.N. opined "with confidence that his knee problems did not cause his back problems."  However, Dr. B.N. further found that "it was likely that his bad knees and inability to perform proper lifting techniques and employ good body mechanics through his years in HVAC contributed to a worsening of his spinal symptoms."

In a January 2011 VA examination, the Veteran reported a 25 year history of low back trouble.  He contended that his back pain began when he lifted a water heater with his back, because he was unable to use his knees, and "felt a pop."  The VA examiner diagnosed degenerative disc disease of the lumbar spine with symptoms of L5 radiculopathy bilaterally, left greater than the right.  The VA examiner noted that spondylolisthesis can be congenital and degenerative changes and trauma can also factor into a back condition.  The VA examiner further noted that there was no evidence to support a severely abnormal gait, which would typically cause degenerative changes to the spine.  The VA examiner opined it was "less likely as not" that the Veteran's current low back disorder was caused by or aggravated by his bilateral knee disorder.  The VA examiner supported the opinion by stating that although the Veteran reported minor gait changes and a career involving improperly lifting secondary to his knees, those factors would not result in a back disorder caused by his knee disorders.  

In August 2012, Dr. B.N. submitted an additional statement that it was "more likely than not" that the Veteran's knee problems contributed to his spinal condition.  Dr. B.N. noted that he could not provide an opinion whether the Veteran's knee problems were "wholly causative" of his spinal condition, "but it is really likely that 

the inability to perform appropriate protective lifting has contributed to the spinal condition. . . [t]hat inability to do the protective lifting is secondary to his bilateral knee osteoarthritis."

In a September 2012 VA addendum opinion, the VA examiner reviewed the additional August 2012 statement from Dr. B.N. and affirmed a January 2011 opinion that the Veteran's back disorder was not caused by service-connected knee disabilities.  The VA examiner noted that the Veteran's prior occupation was as an HVAC technician with the United States Post Office, which had lifting guidelines that instructed employees how to lift with their knees or to get help if they were unable to lift an object properly.  The VA examiner stated the Veteran's improper lifting that strained his back was a choice against the employer's policy and concluded that the inability to lift with the knees did not necessarily force the Veteran to lift with his back.  The VA examiner opined that having bad knees did not necessarily cause the Veteran to lift improperly with his back because he did not necessarily have to lift heavy objects if he was unable to use his knees.

In an October 2012 statement, the Veteran contended that although his recent medical records note pars intra-articularis of L5 that is a congenital disorder, his pediatric medical records lack diagnosis or complaints of any back disease or injury and he was found fit for military service in 1967 with no pre-existing medical conditions noted upon entrance.  He further noted that weakness, pain, and lack of mobility in his knees resulted in improper lifting and that he would have lost his job if he was unable to lift 50 pounds by himself.  The Veteran additionally stated that he was given a disability retirement from the U.S. Postal Service because he was unable to lift properly.

In an April 2013 Board hearing, the Veteran provided an occupational history since separation from military service that included self-employment and about 15 years of work for the U.S. Postal Service in HVAC repair.  He stated he first injured his back while self-employed because he used his back to lift a water heater since he only had one good knee at the time.  He noted that his job required him to lift things, use stairs, stoop, bend, climb, and crawl.  He stated his employer sent him to 

classes on how to lift properly but that he was unable to follow the guidelines due to his knee injuries.  He reported being able to lift with his one good knee for a few years, but both knees became weak and unstable so he would lift tools and equipment by bearing weight on his back.  

The Board concludes that the Veteran's current low back disorder is aggravated by his service-connected left and right knee disabilities.  

Dr. B.N.'s private medical statements from November 2010 and August 2012 determined that the Veteran's service-connected knee disabilities aggravate a low back disorder.  Additionally, the Veteran consistently and competently stated that he lifted objects using his back due to weakness, pain, and instability in his knees.

The Board acknowledges that the January 2011 VA examination report and September 2012 VA addendum opinion do not support the Veteran's claim.  However, the January 2011 and September 2012 VA opinions are of little probative value as the etiology opinions provide inadequate rationale for why the Veteran's low back disorder is not related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner's negative opinions found that the Veteran's low back disorder was not caused by the Veteran's bilateral knee disorders, but did not provide an opinion as to the possibility that the low back disorder was aggravated to some degree by the right or left knee disorders.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  

Accordingly, the preponderance of the probative evidence supports the Veteran's claim and therefore, service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, secondary to the Veteran's service-connected right and left knee disabilities, is granted.

REMAND

The Veteran contends he is unemployable due to his service-connected disabilities.  However, that claim of entitlement to a total disability rating based on individual unemployability (TDIU) is inextricably intertwined with the Board's grant of service connection for a low back disability.  The TDIU issue may be affected by the grant of service connection once a disability rating and effective date have been assigned.  Therefore, the Board finds that the claim must be remanded pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the TDIU claim is remanded while a disability rating and effective date for the Veteran's low back disability is assigned.

Accordingly, the case is remanded for the following action:

Following a rating decision effectuating the grant of service connection for a low back disorder, the assignment of a disability rating, and an effective date for the Veteran's low back disability, the RO readjudicate the Veteran's claim for TDIU.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


